Lipscomb, J.
The only point presented for our consideration, by the appellant, is, as to the sufficiency of the verdict, under the circumstances it was returned by the jury.
After the case was submitted, the Court being about to take a recess for dinner, it was agreed by the parties, that the jury should return their verdict to the Clerk during the recess of the Court. The jury returned their verdict, but it was defective, it only being, “We find for the plaintiff,” and then dispersed and went to dinner. After the recess, they were called together by the Court, at the instance of the plaintiff below, and the case again submitted to them, and they returned a verdict for the plaintiff, for a specific amount. There is no pretence of any misconduct on the part of the jury, nor impro- * per influence used to procure the correction of the verdict.
We therefore believe there is no sufficient ground for reversing the judgment, and it is affirmed.
Judgment affirmed.